COURT OF APPEALS
                                       SECOND DISTRICT OF TEXAS
                                                   FORT WORTH
 
                                        NO.
2-09-283-CV
 
EUGENE SIMMONS                                                              APPELLANT
 
                                                   V.
 
JERROLD PRICE                                                                     APPELLEE
 
                                               ----------
         FROM COUNTY COURT AT LAW NO. 1 OF
TARRANT COUNTY
                                               ----------
                 MEMORANDUM
OPINION[1] AND
JUDGMENT
                                               ----------
We have
considered appellant=s and appellee=s AMotion
To Dismiss.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal with prejudice.  See Tex. R. App. P. 42.1(a)(1),
43.2(f).
Costs of
the appeal shall be paid by appellant, for which let execution issue.  See Tex. R. App. P. 42.1(d).
PER
CURIAM
 
PANEL:  LIVINGSTON, DAUPHINOT,
and GARDNER, JJ.
 
DELIVERED:  December 17, 2009




[1]See Tex. R. App. P. 47.4.